The peremptory instruction granted to the appellee in this case by the court below was proper under the authority of Southern Railroad Company v. Kendrick, 40 Miss. 374, 90 Am. Dec. 332; New Orleans, etc., Railroad Co. v. Statham, 42 Miss. 607, 97 Am. Dec. 478; Sevier v. Vicksburg, etc., Railroad Co., 61 Miss. 8, 48 Am. Rep. 74; Gage v. Illinois Central Railroad Co., 75 Miss. 17, 21 So. 657; Yazoo  Mississippi Valley Railroad Co. v. Skaggs,181 Miss. 150, 179 So. 274.
As to the plaintiff's stepping into the suitcase, there was no liability for the reason that it was not shown how long the suitcase had been allowed to remain at the place where the appellant stepped into it. Her evidence, and that of her witnesses, tends to show that the suit-case had been there for only a moment and certainly not for such length of time as to bring any knowledge or notice to the Railroad Company. See Meridian Terminal Co. v. Stewart, 143 Miss. 523, 108 So. 496, and authorities there cited.
Affirmed.